Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 1/13/2022. Accordingly, Claims 1-10 are currently pending in the application. 

	

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Cheatham on 2/9/2022.

The application has been amended as follows: 
	
2.	-Claim 1, lines 9-10, the phrase "further scrambled by a first sequence based on a concatenation of the first CBG feedback and a previous CBG feedback" has been 

3.	-Claim 6, lines 13-14, the phrase "further scrambled by a first sequence based on a concatenation of the first CBG feedback and a previous CBG feedback" has been changed to -- further scrambled by a first sequence, the first sequence based on a concatenation of the first CBG feedback and a previous CBG feedback --.


Allowable Subject Matter
4.       Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, and 6 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose receiving, in the first slot, a first code block group (CBG) feedback corresponding to the first set of CBGs; and transmitting, in a second slot, first downlink control information (DCI) and a first cyclic redundancy check (CRC), the first CRC generated based on the first DCI and further scrambled by a first sequence, the first sequence based on a concatenation of the first CBG feedback and a previous CBG feedback corresponding to a set of CBGs received from the UE in a slot prior to the first slot. It is noted that the closest prior art, QUALCOMM INCORPORATED: “DCI Considerations for CBG-based (re)-Transmissions,” 3GPP TSG RAN WG1 NR#2, R1-1711203, discloses implicit CBG A/N reconfirmation with CRC scrambling comprising .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2019/0020445) disclosing transmitting an ACK/NACK for the transmission block in units of code block groups, wherein the code block group includes at least one code block (abstract)
Ren et al. (US 10389481) disclosing a method for calculating TB cyclic redundancy check (CRC) values includes receiving code blocks (CBs) that form code block groups (CBGs) (abstract)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN H NGO/           Examiner, Art Unit 2473